                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     EEON FOUNDATION,                                  Case No.: 3:20-cv-01317-LB
                                                        Plaintiffs,
                                   5
                                                                                           CERTIFICATE OF SERVICE
                                                 v.
                                   6

                                   7     GOOGLE INC., et al.,
                                                        Defendants.
                                   8

                                   9

                                  10   I, the undersigned, hereby certify that:

                                  11      (1)     I am an employee in the Office of the Clerk, U.S. District Court, Northern District of
                                                  California; and
                                  12
Northern District of California
 United States District Court




                                  13      (2)     On 2/21/2020, I SERVED a true and correct copy(ies) of the attached, by placing said
                                                  copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14              depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an
                                                  interoffice delivery receptacle located in the Clerk’s office.
                                  15
                                       Dkt. 1 - ORDER TO FILE AS A CIVIL CASE
                                  16
                                       Dkt. 3 - Initial Case Management Scheduling Order with ADR Deadlines
                                  17
                                       Dkt. 4 - CLERK'S NOTICE REGARDING CASE ASSIGNMENT.
                                  18
                                  19
                                        EEON Foundation
                                  20    c/o Brett Jones
                                        304 S Jones Blvd., Ste. 1967
                                  21    Las Vegas, NV 89107
                                  22

                                  23   Dated: 2/21/2020

                                  24
                                                                                       Susan Y. Soong
                                  25                                                   Clerk, United States District Court
                                  26
                                                                                       By:________________________
                                  27
                                                                                       William Noble, Deputy Clerk
                                  28
